Bloodwobth, J.
1. The only special ground of the motion for a new trial complains of the refusal of the court to give to the jury a certain requested charge. “In order that this court may consider an exception to the judge’s refusal to give a request to charge, it must appear not only that it was in writing, but also that it was tendered to the court before the jury retired ‘to consider their verdict.’ ” Shirley v. State, 5 Ga. App. 611 (2) (63 S. E. 583); Penal Code (1910), § 1087. It does not so appear in this ground.
2. No error of law appearing, this court will not disturb a verdict where there is evidence to support it, as there is in this case, and where it is approved by the trial judge.

Judgment affirmed.


Broyles, C. J., and Lulce, J., concur.